Citation Nr: 1020270	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  09-13 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from February 1943 to 
October 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2009 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO), which denied the Veteran's 
claim for a TDIU.

In December 2009, the Veteran testified at a Board hearing; 
the transcript of this proceeding has been associated with 
the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence of record supports a finding 
that the Veteran's service-connected PTSD renders him unable 
to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant a TDIU herein constitutes a 
complete grant of the benefit sought on appeal, no further 
action is required to comply with the Veterans Claims 
Assistance Act of 2000 and the implementing regulations. 

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a Veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  
38 C.F.R. § 4.16(a).

Even if the ratings for a Veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the Veteran's disabilities may be considered 
under subjective criteria.  If the Veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R.           § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the meaning of "substantially gainful employment."  
In this context, it noted the following standard announced by 
the United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

In order to be granted a TDIU, however, the Veteran's 
service-connected disabilities, alone, must be sufficiently 
severe to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

In this case, the Veteran is currently service-connected for 
posttraumatic stress disorder, which is rated 70 percent 
disabling.  As the Veteran has one service-connected disorder 
rated in excess of 60 percent, the threshold minimum 
percentage rating requirement of 38 C.F.R. § 4.16(a) for a 
TDIU are met.  After reviewing the evidence of record, the 
Board finds that the Veteran service-connected PTSD renders 
him unable to secure and follow a substantially gainful 
occupation.

The Veteran maintains that he is incapable of sustaining 
employment due to his service-connected PTSD.  At the August 
2008 VA examination, the Veteran reported that he retired 
from a local fire department after working for 20 years; 
however, in his December 2009 Board testimony, the Veteran 
clarified that this position was not regular or full-time.  
See Board Hearing Trans., p. 11, December 4, 2009.  On his 
November 2008 TDIU application, the Veteran further indicated 
that he was last employed in May 1989, when he worked as a 
self-employed home builder.  

The evidence of record, including a February 2009 VA 
examination record, strongly suggests the Veteran retired due 
length of service with the fire department, and, ultimately, 
based on his age in May 1989 (i.e., the Veteran was 65 in 
1989).  The February 2009 VA examiner also opined that the 
Veteran was unemployable due to cognitive and physical 
limitations as opposed to his PTSD.  Nevertheless, the record 
also shows that his PTSD symptoms "are severe...[and have] 
persisted for years."  VA Examination, "Comment on 
Diagnosis," August 8, 2008.  Additionally, in a statement 
received by VA on July 17, 2008, a VA psychologist 
specifically opined that the Veteran "is totally disabled 
[and] unable to work or care for himself...[which] stems from 
his service, and his post-traumatic stress disorder."  This 
medical evidence, especially the explicit opinion of the 
Veteran's VA psychologist, tends to support the Veteran's 
claim that he is unable to secure or maintain gainful 
employment due to his service-connected disability.

The present claim for a TDIU is further supported by the lay 
statements of the Veteran and his spouse.  In sworn testimony 
before the Board, the Veteran's spouse reported observing the 
numerous PTSD symptoms, such as (i) panicked reaction to loud 
noises; (ii) physical shaking in crowds; (iii) belligerent 
behavior; and (iv) aggressive moods, which the Board finds 
would all significantly impact his ability to maintain 
employment.  See Board Hearing Trans., pp. 9-10.  Further, 
the Veteran has consistently reported that he is unable to 
adapt to crowds and has persistent anxiety.  Id. at 4.  The 
Board finds these lay statements, to the extent related to 
symptoms and the perception these symptoms had on prior 
public interactions, to be competent and credible.  See 
Savage v. Gober, 10 Vet. App. 495-97 (1997).

The Board acknowledges that the Veteran's non-service-
connected cognitive and physical disorders may also adversely 
impact his ability to work.  However, the Board is unable to 
discern to what extent the Veteran's service-connected PTSD 
as opposed to his nonservice-connected disabilities impact 
his ability to work.  Consequently, the Board must conclude 
that the Veteran's inability to work is solely attributable 
to his service-connected PTSD.  See Howell v. Nicholson, 19 
Vet.App. 535, 540 (2006); see also Mittleider v. West, 11 Vet 
.App. 181, 182 (1998) (application of benefit of the doubt 
doctrine requires Secretary to attribute inseparable 
disabilities to claimant's service-connected disability).  
For these reasons, the Board finds that the Veteran meets the 
criteria for a TDIU.  


ORDER

A total disability rating based on individual unemployability 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


